Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and are 5-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable because the closest prior art of record does not teach, “copying a first data block targeted by said at least one delta from said first data block's home location into a non-volatile store; modifying a first flag of a plurality of flags stored in said delta data structure following said copying of said first data block; reading said first data block into memory; modifying said first data block in memory according to said at least one delta to produce a ready-to-write data block; erasing a target location; modifying a second flag of said plurality of flags stored in said delta data structure following said modifying said first data block and said erasing said target location; writing said ready-to-write data block to said target location; recording in said delta data structure that said first data block has been modified; responsive to a restart of the device following an interruption to said method, testing for existence of said plurality of flags in said delta data structure; and responsive to said plurality of flags existing in said delta data structure, scanning said plurality of flags for an unmodified flag and resuming said method from a point corresponding to the unmodified flag” because the closest prior art of record does not mark as many steps of the transaction process using the flags (i.e. “modifying a second flag of said plurality of flags stored in said delta data structure following said modifying said first data block and said erasing said target location” along with “recording in said delta data structure that said first data block has been modified” and it would not have 
 Claims 5-13 are at least allowable by virtue of their dependence from claim 1. 
Claims 14 and 15 are at least allowable by virtue of the analogous limitations they recite with respect to claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139